            Case 2:20-cv-00862-WSS Document 17 Filed 08/18/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

1 S.A.N.T., INC. (a/k/a 1 SAINT, INC.) d/b/a
TOWN & COUNTRY and d/b/a GATHERINGS
BANQUET & EVENT CENTER, individually and
on behalf of all others similarly situated,
                                                         Civil Action No. 20-862
                        Plaintiff,
                 v.                                      Judge William S. Stickman IV

BERKSHIRE HATHAWAY INC.; and
NATIONAL FIRE & MARINE INSURANCE
COMPANY,

                        Defendants.

 NATIONAL FIRE & MARINE INSURANCE COMPANY’S MOTION TO DISMISS
  FOR FAILURE TO STATE A CLAIM PURSUANT TO FED. R. CIV. P. 12(b)(6)

          Defendant National Fire & Marine Insurance Company (“National Fire”) moves to

dismiss this action for failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6). As explained

in National Fire’s brief in support of this Motion, Plaintiff’s First Amended Complaint fails to

state a claim upon which relief may be granted for several reasons, including: (a) the plain and

unambiguous virus exclusion in the insurance policy applies, and should be enforced; and (b)

Plaintiff has not suffered the physical damage to property necessary to trigger coverage under

the insurance policy.


                                               Respectfully submitted,

                                               /s/ Robert L. Byer
                                               Robert L. Byer (PA 25447)
                                               Julie S. Greenberg (PA 79697)
                                               DUANE MORRIS, LLP
                                               600 Grant Street, Suite 5010
                                               Pittsburgh, PA 15219
                                               Ph: 412-497-1004
                                               Fx: 412-202-3330
                                               rlbyer@duanemorris.com
                                               jsgreenberg@duanemorris.com


DM1\11251731.3
            Case 2:20-cv-00862-WSS Document 17 Filed 08/18/20 Page 2 of 2




                                       Damon N. Vocke
                                       (Admission Pending)
                                       DUANE MORRIS LLP
                                       1540 Broadway
                                       New York, NY 10036-4086
                                       Ph: 212-692-1059
                                       Fx: 312-277-2375
                                       dnvocke@duanemorris.com

                                       Counsel for National Fire & Marine
                                       Insurance Company




                                          2
DM1\11251731.3
